EXHIBIT 10.1




STOCK REDEMPTION AGREEMENT




This Stock Redemption Agreement (this “Agreement”) is made between Graphite
Corp., a Nevada corporation (the “Company”), and Stanley Smith (the “Selling
Shareholder”) this 24th day of February 2014.




RECITALS




A.

The Selling Shareholder is the owner of 1,000,000 shares of common stock (the
“Redemption Shares”), par value $.001 per share, of the Company.  The Redemption
Shares are presently represented by Company stock certificate number FR103.




B.

The Company desires to redeem the Redemption Shares from the Selling
Shareholder, and the Selling Shareholder desires to have the Redemption Shares
redeemed by the Company, upon the terms and conditions set forth in this
Agreement.




ACCORDINGLY, the parties agree as follows:




1.

Redemption Price; Transfer.  The Company shall redeem the Redemption Shares from
the Selling Shareholder for the aggregate redemption price of $10.00 (the
“Redemption Price”), which amount is hereby acknowledged as having been received
in cash by from the Selling Shareholder to the Company.  Selling Shareholder
hereby assigns, separate from certificate, all right, title and interest in and
to the Redemption Shares to the Company.  Selling Shareholder further (i)
appoints the Company and the Company’s transfer agent(s), present and future, as
attorney-in-fact to transfer the Redemption Shares on the transfer records of
the Company from the Selling Shareholder to the Company, (ii) authorizes the
Company and the Company’s transfer agent(s), present and future, to cancel
Company stock certificate number FR103 by virtue of the transfer of the
Redemption Shares from the Selling Shareholder to the Company.




2.

Selling Shareholder’s Representations and Warranties.  The Selling Shareholder
represents and warrants to the Company that the Selling Shareholder:  




2.1.

Holds title to and otherwise owns the Redemption Shares free and clear of all
liens, encumbrances and claims of other persons or entities whatsoever and
subject to no options, warrants, contracts, agreements, arrangements or
understandings of any kind;




2.2

Has full power and authority to transfer and deliver the Redemption Shares to
the Company in accordance with the terms of this Agreement, and the consummation
of the redemption transaction provided for in this Agreement shall not
constitute the breach of any term or provision of, or constitute a default
under, any agreement or other instrument to which the Selling Shareholder is a
party;




2.2

Has been advised to consult with, and has consulted or chosen not to consult
with, independent advisers with respect to the fairness of the Redemption Price
and the other terms of this Agreement; and




2.3

The Redemption Shares are presently represented by Company stock certificate
number FR103.




3.

Mutual Release.  As of the date of this Agreement, the Company and the Selling
Shareholder shall release and forever discharge each other from all claims
arising prior to the date of this Agreement related to the Redemption Shares.




4.

Successors and Assigns.  This Agreement shall be binding on and shall inure to
the benefit of the parties to this Agreement and their respective spouses,
successors, assignees, heirs and personal representatives.




5.

Legal Proceedings.  In the event any legal proceeding, including any
arbitration, is commenced for the purpose of interpreting or enforcing any
provision of this Agreement:




(i)

venue shall be in Seattle, Washington; and




(ii)

the prevailing party in the proceeding shall be entitled to recover (a) its
attorneys’ fees in the proceeding and/or any related bankruptcy or appeal, in
addition to its cost and disbursements, and (b) all other costs of the
proceeding, including but no limited to the cost of experts, accountants and
consultants and other costs and services reasonably related to the proceeding,
from the non-prevailing party.





--------------------------------------------------------------------------------



6.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington, without giving effect of the conflict
of law principles thereof.




7.

Entire Agreement.  This Agreement supersedes any and all oral or written
agreements previously made relating to the subject matter of this Agreement, and
constitutes the entire agreement of the parties with respect to such subject
matter.




8.

Amendment.  This Agreement may be modified or amended only in writing signed by
both parties.




9.

Further Assurances.  Each party shall execute and deliver any and all additional
documents and instruments and shall take all actions reasonably requested by the
other party in order to carry out the intent of this Agreement.




10.

Counterparts.  This Agreement may be executed in counterparts and by facsimile
or scanned e-mail attachment, each of which shall considered an original, but
both of which together shall constitute the same document.




[signature page follows]





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.




 

COMPANY:

 

 

 

 

GRAPHITE CORP.:

 

 

 

 

 

/s/ Brian Goss

 

By:

Name: Brian Goss

 

 

Title: President







NOTARY CERTIFICATION




STATE OF NEVADA




COUNTY OF ELKO




SUBSCRIBED, SWORN to and acknowledged before me by BRIAN GOSS, the Principal, on
February 28, 2014.




[stamp]

/s/ [illegible]

Seal

Notary Public













 

SELLING SHAREHOLDER:

 

 

 

 

 

/s/ Stanley Smith

 

 

Name:  Stanley Smith







NOTARY CERTIFICATION




STATE OF TENNESSEE




COUNTY OF SHELBY




SUBSCRIBED, SWORN to and acknowledged before me by STANLEY SMITH, the Principal,
on 3/7/14.




[stamp]

/s/ [illegible]

Seal

Notary Public








3


